Citation Nr: 1532125	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  08-29 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a separate rating for bladder dysfunction, claimed as urinary frequency, associated with service-connected lumbar spine disability.

2.  Entitlement to a separate rating for bowel dysfunction, claimed as impairment of sphincter control, associated with service-connected lumbar spine disability.

3.  Entitlement to an initial rating in excess of 10 percent for service-connected radiculopathy of the left lower extremity (LLE).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to June 1981 and July 1981 to July 1994.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In connection with this appeal, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge in January 2011; a transcript of the hearing is associated with the claims file

In May 2011 and June 2014, the Board remanded the issues on appeal for additional development.  

This appeal was processed using the Veterans Benefit Management System (VBMS) and Virtual VA paperless claims processing systems.

The initial rating for left leg radiculopathy is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if any action, on his part, is required.


FINDINGS OF FACT

1.  A bladder disorder claimed as urinary frequency is not shown to be proximately due to or aggravated by service-connected lumbar spine disability.

2.  A bowel disorder claimed as impairment of sphincter control is not shown to be proximately due to or aggravated by service-connected lumbar spine disability.


CONCLUSIONS OF LAW

1.  A separate disability rating for urinary frequency associated with service-connected lumbar spine disability is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310, 4.71a Diagnostic Code (Code) 5242 (2014).

2.  A separate disability rating for impairment of sphincter control associated with service-connected lumbar spine disability is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310, 4.71a Code 5242 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  
The instant appeal arose from a November 2005 claim for an increased rating for the Veteran's service-connected low back disability (he was awarded a separate 10 percent rating for radiculopathy of the left lower extremity and now seeks separate compensable ratings for additional neurological manifestations (bladder/urinary dysfunction, and bowel dysfunction).  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (Fed. Cir. 2009)

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

The Board finds that VA has satisfied its duty to notify under the VCAA with respect to the claims for increased ratings on appeal.  A June 2006 letter advised the Veteran of the evidence and information necessary to substantiate a claim for an increased rating, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  A June 2008 letter informed the Veteran of the relevant criteria for an increased rating for service-connected lumbar spine disability, to include information that any bowel and bladder dysfunction associated with spine disability could be rated separately.  While the issues decided herein were not originally adjudicated in the May 2007 rating decision, the record raised these theories during an April 2010 VA examination, in which the Veteran reported experiencing some bowel and bladder dysfunction.  These issues were adjudicated after all critical notice was provided.  See August 2012 and September 2014 supplemental statement of the cases (SSOC).

Relevant to the duty to assist, to the extent possible, all relevant treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  
The Veteran was also afforded VA examinations addressing the disabilities before the Board for which increased compensation is claimed in November 2006, April 2010, August 2011, July 2014, and April 2015.  The Board finds these examinations adequate to evaluate these disabilities as they include an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria and providing sufficient detail so as to allow the Board to make fully informed determinations.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's claims on appeal and no further examination is necessary.

Additionally, the Veteran was provided an opportunity to set forth his contentions before the undersigned Veterans Law Judge at the aforementioned January 2011 Board videoconference hearing.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the officials who chair such hearings fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the January 2011 hearing, the undersigned noted the increased rating issue on appeal, and information was solicited as to the nature and severity of the service-connected disabilities at issue, to include the nature and severity of the symptoms as well as the impact such have on the Veteran's daily life and employability.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Furthermore, based on such hearing testimony, the undersigned found that additional development was required in order to obtain an opinion regarding the Veteran's complaints of bowel and bladder dysfunction and whether or not such were associated with service-connected lumbar spine disability.  As such, the Board subsequently remanded the case for further development to include obtaining a VA examination that addressed the current severity of the disabilities at issue, to include an opinion with regards to the bowel and bladder symptomatology.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims decided herein.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been complied and that the Board may proceed to adjudicate the claims addressed in the decision below based on the current record.

As indicated previously, the Board remanded the Veteran's claims in May 2011 the purpose of which was to provide the Veteran VA examination and to obtain an opinion as to whether or not the Veteran had additional neurological manifestations associated with his service-connected lumbar spine disability.  The case was remanded again in June 2014, the purpose of which was to provide the Veteran with an opportunity to identify and obtain any outstanding private treatment records, obtain updated VA treatment records, and afford him another VA examination to obtain a VA examination and opinion as to whether or not the Veteran had additional neurological manifestations (i.e., bowel and/or bladder dysfunction) associated with his service-connected lumbar spine disability.  

As for the updated VA treatment records requested in the June 2014 remand, such records, dated through June 2014, have been obtained and uploaded to VBMS, and records dated from July 2014 through January 2015 have been obtained and uploaded to Virtual VA.  Further, the July 2014 VA examination was responsive to the directives of the June 2014 remand.  Therefore, the Board finds that there has been substantial compliance with the most recent June 2014 remand instructions such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Thus, the Board finds that VA has fully satisfied the duty to notify and assist with respect to the issues adjudicated herein.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA with respect to the claims on appeal would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case with respect to the issues decided herein, at least insofar as any errors committed were not harmful to the essential fairness of the adjudication of these issues below.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims for increased compensation on appeal.  

II.  Analysis

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims being decided.

Neurological Impairment Consisting of Urinary and Bowel Dysfunction Due to service-connected lumbar spine disability

The Veteran claims that, in addition to left lower extremity radiculopathy, he has other neurological symptoms of the service-connected low back disability, bladder/urinary dysfunction, and bowel dysfunction. 

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Briefly, the legal requirements for a successful secondary service connection claim are: (1) evidence of a current disability for which secondary service connection is sought; (2) a disability which is service connected; and (3) competent evidence of a nexus between the two.

Regarding separate evaluations for associated chronic neurologic manifestations, it is noted that during the appeal period since the Veteran's November 2005 claim for an increased rating, his service-connected low back disability (degenerative disc disease) has been evaluated as degenerative arthritis of the spine under Code 5242. 

Degenerative arthritis of the spine is rated under the General Rating Formula for Rating Diseases and Injuries of the Spine (General Rating Formula).  38 C.F.R. § 4.71a, DCs 5237-5242.  Note (1) following the General Rating Formula provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.

During an April 2010 VA examination, the Veteran reported that he experienced bladder and bowel impairment.  He stated that he urinates at intervals of two hours during the day, with urinary frequency at night of one time in eight hours.  He did not report incontinence or urgency, but stated he has retention that does not require catheterization.  Additionally, during the April 2010 VA examination, the Veteran stated he has fecal leakage that occurs less than 1/3 of the day slight in nature, but requires a pad to be worn.  Examination revealed no reduction of lumen, but a partial loss of sphincter control.  Rectal tonus was weak and anal reflexes were absent.  

The Veteran also testified during the January 2011 hearing that he has involuntary bowel movements approximately once a month.  See January 2011 hearing transcript.

During an August 2011 VA examination, the Veteran reported that one year prior he experienced an increase in urinary frequency, unaccompanied by dysuria, gross hematuria, difficulty emptying, or penile discharge.  He indicated that he was seen at a clinic and given what he thought were antibiotics which resolved the frequency.  He indicated that he currently has no voiding complaints.  The examiner's assessment was resolved urinary frequency, likely related to an infection.  The examiner indicated that the Veteran's urinary frequency was not related to a service-connected disability.  In a September 2011 addendum opinion, the examiner indicated that the Veteran's resolved urinary frequency was less likely than not related to, proximately due to, or aggravated by the Veteran's lumbar disability.

During a July 2014 VA rectal examination, the Veteran reported that he began "pooping" on himself approximately 4 to 5 years prior, had dark red blood spotting in his underwear for approximately 2 weeks, then everything completely resolved.  He indicated that he never sought medical attention.  The Veteran reported that the last incident was 2 years prior.  He indicated that he noticed improvement when he changed his diet to no red meat 2 years ago.  He admitted that he may have had hemorrhoids as he sat down a lot in his profession as a truck driver.  The examiner noted the history of mild external hemorrhoids 2 years ago, and none since; and a history of slight impairment of sphincter control without leakage that was last noted 2 years ago and no further incidence since he changed his diet to no red meat.  Physical examination of the rectal anal area was normal, no external hemorrhoids, anal fissures or other abnormalities.  The Veteran reported that when he had flare-ups of hemorrhoids, he was not able to drive a commercial vehicle (i.e., trucks).

During a July 2014 VA urinary tract VA examination, the Veteran reported that urinary frequency began when he was prescribed "water pills" for his hypertension approximately 5 to 6 years ago.  The examiner noted the Veteran does have a voiding dysfunction, and that such is related to hypertension medication.  The Veteran reported that when he was driving commercially, he had to pull over a lot.  He said at times he would wet on himself because he could not always find a restroom or pull over.  He indicated that he is currently on light duty because of his back and knee condition so he only works in the yard at the LA Sanitation facility and now has easy access to restrooms.

Relevant to whether or not the bowel and bladder disorders were associated with the Veteran's service-connected lumbar spine disability, the examiner opined that such conditions were less likely than not (less than 50 percent probability) proximately due to or aggravated by the Veteran's service-connected lumbar disability.  The examiner reasoned that the Veteran began to experience urinary frequency after he was prescribed HCTZ 25mg daily for control of his hypertension.  The examiner noted that although the Veteran does have lumbar radiculopathy, the urinary frequency is secondary to side effects of the prescribed diuretic to control his high blood pressure.  In regards to his bowel disorder, the examiner reasoned that the Veteran was a long distance truck driver and sat for extended periods of time.  While the Veteran reported incidents of what he described as "pooping on himself" 4 to 5 years ago, and some blood spotting in his underwear, such completely resolved and the Veteran did not seek medical attention.  He noted that the last incident was 2 years ago, and that the Veteran reported a noticed improvement when he changed his diet to no red meat.  The examiner also noted that the Veteran admitted that he had a small hemorrhoid a few years ago that he reduced himself, and that he has experience none since and no incidences of involuntary bowel movements or bleeding.  The examiner further noted that had the Veteran had impairment of the rectal sphincter control, the condition would have persisted, and a change in his diet to avoidance of red meat would have no effect on rectal sphincter control.  The examiner found that there was no bladder/urinary frequency disorder or bowel/sphincter disorder.  

It is not in dispute that the Veteran has during this appeal period had some urinary/bladder dysfunction (urinary frequency) and bowel (slight impairment of rectal sphincter control as noted on the April 2010 VA examination) dysfunction.  He has indicated that such impairments are a manifestation of his service-connected lumbar spine disability (and warrants a separate compensable rating).  To substantiate such claims he must show that his urinary and bowel dysfunction are manifestations of his service-connected lumbar spine disability.

The Board finds, however, there is no medical evidence in the record that associates the Veteran's bladder and/or bowel dysfunction to the lumbar spine disability.  Indeed, the most recent July 2014 VA examinations and opinion that adequately address these disorders finds that the urinary frequency is a side effect from medication the Veteran takes for hypertension (hypertension is not currently service-connected).  Additionally, the examiner notes that per the Veteran's own report, he experienced some fecal leakage several years prior that resolved after he removed red meat from his diet.  The Veteran also admitted he had a hemorrhoid a few years ago that he reduced himself.  The examiner noted that there was no indication the Veteran had a true impairment of the rectal sphincter control, because it would have persisted, and removal of red meat from the diet would not have resolved such disorder.  Based on the findings, the examiner found that such disorders were not proximately due to or aggravated by the Veteran's service-connected lumbar spine disability.

It is acknowledged that the Veteran is competent to give evidence about his observable symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  Here, however, the Veteran has reported experiencing urinary frequency after taking "water pills" for his hypertension.  Further, he has reported that he believes his issues with his bowels were possibly related to hemorrhoids he experienced a few years ago, and that his bowel issues have completely resolved after the removal of red meat from his diet.

Accordingly, the Board finds that the preponderance of the evidence is against a finding that any urinary or bowel dysfunctions are neurological manifestations of the service-connected lumbar spine disability and concludes that separate compensable ratings for such manifestations are not warranted.  See 38 C.F.R. §§ 4.3, 4.71a.  Therefore, the benefit of the doubt doctrine is not applicable, and the claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).


ORDER

A separate rating for bladder dysfunction, claimed as urinary frequency, associated with service-connected lumbar spine disability is denied.

A separate rating for bowel dysfunction, claimed as impairment of sphincter control, associated with service-connected lumbar spine disability is denied.


REMAND

The Board sincerely regrets the additional delay, but finds that further development is required prior to final adjudication of the Veteran's claim of entitlement to an increased disability rating for his service-connected left leg radiculopathy.

During the January 2011 Board hearing, the Veteran indicated that his left leg was shorter than his right leg, and that he did not realize it until he went to purchase shoes.  See page 21 hearing transcript.  

On August 2011 VA examination, the Veteran exhibited an antalgic gait favoring the left leg; however, the examiner noted that the bilateral leg length was 109 cm during the examination.

On July 2014 VA examination, relevant to the leg length discrepancy, the examiner noted that the claimed condition was less likely than not proximately due to or the result of the Veteran's service-connected condition.  He noted that the left leg was 103.5 cm and the right leg was 106 cm.  The examiner noted that the Veteran reported a history that one of his coaches prior to enlistment into the military noted that his left leg was shorter than his right because he walked with a slight limp.  The examiner noted that such was most likely congenital and not caused by the lumbar radiculopathy or lumbar spine disability.

It appears that the July 2014 VA examiner did not review all of the relevant evidence with regards to the left leg length discrepancy.  Indeed, the Veteran's service treatment records, to include enlistment examination, document no findings of a left leg length discrepancy.  Further, on August 2011 VA examination, both legs were measured at 109 cm.  As such, the Board finds that on remand, the July 2014 examiner should provide an addendum opinion as to her findings that the Veteran's left leg length discrepancy existed prior to service, is most likely congenital in nature, and is not proximately due to or aggravated by the service-connected lumbar spine disability.


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any unassociated VA treatment records relevant for the Veteran's left leg radiculopathy, including from January 2015 to the present, and associate those records with the claims file. 

2.  The Veteran should be given an opportunity to identify any non-VA healthcare provider that treated him for his left leg radiculopathy. 

If the Veteran provides the appropriate authorizations to obtain any records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After the above medical records have been associated with the claims file, the AOJ should arrange for the July 2014 VA examiner to provide an addendum opinion.  If that VA examiner is not available, the AOJ should arrange for another appropriate VA examiner to provide an addendum opinion. 

The claims folder and a copy of this Remand should be made available to and be reviewed by the examiner. 

If the VA examiner determines that an additional examination is necessary, that examination should be performed prior to the examiner's opinion formation.  All indicated studies should be performed, and all findings should be reported in detail. 

The examiner should include a complete discussion of the medical principals used in forming his/her opinion.

The examiner is directed to review all pertinent evidence and reconcile the fact that prior to the July 2014 examination, there was no documentation of left leg length discrepancy, to include nothing found in the service treatment records.  Further, while the August 2011 VA examination measured the length of both lower extremities at 109 cm, during the July 2014 examination the left leg was measured at 103.5 cm and the right leg was 106 cm, and it was indicated that the left leg length discrepancy existed prior to service enlistment and was most likely congenital.

If after a careful review of the evidence, the examiner determines that left leg length discrepancy did not exist prior to service and is not congenital, then respond to the following:

a) Is it at least as likely as not (50% probability or greater) that left leg length discrepancy is a manifestation of the Veteran's service-connected left leg radiculopathy and/or service connected lumbar spine disability? 

b) If it is found to be a manifestation of the Veteran's service-connected left leg radiculopathy and/or service connected lumbar spine disability, the examiner must discuss the severity and nature of such manifestations in terms of the appropriate diagnostic code. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

A complete explanation must be given for all opinions and conclusions expressed.  The examiner is directed to reconcile his or her opinions with any on file that may conflict.

4.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of all additional evidence.  If the benefit sought is not granted, the AOJ should furnish the Veteran and his representative a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


